Exhibit 10.2

Execution Copy

INCREMENTAL AGREEMENT NO. 1

INCREMENTAL AGREEMENT NO. 1, dated as of October 25, 2011 (this “Incremental
Agreement No. 1”), to the CREDIT AGREEMENT, dated as of May 21, 2010 (as amended
by Amendment No. 1 and as may be further amended, modified or supplemented from
time to time, the “Credit Agreement”), among Sprint Nextel Corporation (the
“Borrower”), the Subsidiary Guarantors party thereto, the Lenders and other
agents party thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, pursuant to Section 2.08 of the Credit Agreement, the Borrower has
requested an Incremental Revolving Facility that increases the amount of the
Revolving Credit Commitments by an aggregate of $150,000,000, and certain banks
and other financial institutions party hereto as an Increasing Lender or an
Assuming Lender (each in such capacity, an “Incremental Lender”) and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein (and with the consent of each Issuing Bank), that (a) the
Incremental Lenders will provide such Incremental Revolving Facility and (b) as
permitted by Section 2.08 thereof, the Credit Agreement will be amended as set
forth herein, subject to the terms and conditions set forth herein, without need
for additional consent or approval of the Lenders;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Subsidiary Guarantors, the Administrative Agent and
the Incremental Lenders hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

2. Amendments to Section 1.1 (Defined Terms).

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

“Incremental Agreement No. 1” means that certain Incremental Agreement No. 1,
dated as of October 25, 2011, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Increasing Lenders and Assuming Lenders named
therein.

“Incremental Agreement No. 1 Effective Date” has the meaning assigned to such
term in the Incremental Agreement No. 1.

(b) The definition of “Revolving Credit Commitment” set forth in Section 1.1 of
the Credit Agreement is hereby amended by adding at the end thereof the
following:

“The aggregate amount of the Revolving Credit Commitments as of the Incremental
Agreement No. 1 Effective Date is $2,237,500,000.”

3. Joinder. (a) Each of the undersigned Incremental Lenders, the Administrative
Agent, the Borrower and the Subsidiary Guarantors acknowledges and agrees that
upon the execution by



--------------------------------------------------------------------------------

such Incremental Lender of this Incremental Agreement No. 1 and the occurrence
of the Incremental Agreement No. 1 Effective Date, such Incremental Lender
(i) to the extent not already a Lender under the Credit Agreement shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, on the terms and subject to the conditions set forth below, and shall
be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder and (ii) shall
have an aggregate Revolving Credit Commitment (x) with respect to each
Incremental Lender not already a Lender under the Credit Agreement, as set forth
on Schedule I hereof opposite such Incremental Lender’s name and (y) with
respect to each Incremental Lender that is already a Lender under the Credit
Agreement as of immediately prior to the Incremental Agreement No. 1 Effective
Date, equal to the sum of (1) the amount set forth on Schedule I hereof opposite
such Incremental Lender’s name and (2) the Revolving Credit Commitment of such
Lender as of immediately prior to the Incremental Agreement No. 1 Effective Date
(in each case, as such Revolving Credit Commitment may thereafter be changed
from time to time pursuant to the terms of the Credit Agreement).

(b) Each Incremental Lender that is not already a Lender (i) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents and the
exhibits thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Incremental
Agreement No. 1; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.16(f) of the Credit Agreement.

4. Credit Agreement Governs. Except as set forth in this Incremental Agreement
No. 1, the Loans made pursuant hereto shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

5. Schedule 2.01. Attached as Schedule I hereto is a supplement to Schedule 2.01
to the Credit Agreement, which supplement sets forth the Revolving Credit
Commitment of each Incremental Lender (exclusive, with respect to any Lender
already a Lender under the Credit Agreement as of immediately prior to the
Incremental Agreement No. 1 Effective Date, of any Commitment of such Lender
immediately prior to the Incremental Agreement No. 1 Effective Date) as of the
Incremental Agreement No. 1 Effective Date.

6. Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Lender (to the extent not already a Lender under the Credit
Agreement) shall be as set forth below its signature below.

7. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and each Lender (before and after giving effect to
this Incremental Agreement No. 1):

(a) Each Obligor has the requisite corporate or equivalent power and authority
to execute, deliver and perform this Incremental Agreement No. 1 and, in the
case of the Borrower, to

 

2



--------------------------------------------------------------------------------

borrow under the Credit Agreement as amended by this Incremental Agreement No. 1
(the “Amended Credit Agreement”). Each Obligor has taken all necessary limited
liability company, corporate or equivalent actions to authorize the execution,
delivery and performance of this Incremental Agreement No. 1 and, in the case of
the Borrower, to authorize the borrowings on the terms and conditions of the
Amended Credit Agreement. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with this Incremental Agreement No. 1, the borrowings
under the Amended Credit Agreement or the execution, delivery, performance,
validity or enforceability of this Incremental Agreement No. 1 except consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect. This Incremental Agreement No. 1 has been duly executed
and delivered on behalf of each Obligor party hereto. On the Incremental
Agreement No. 1 Effective Date, each of this Incremental Agreement No. 1, the
Amended Credit Agreement and each other Loan Document will constitute a legal,
valid and binding obligation of each Obligor that is a party thereto,
enforceable against each such Obligor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) The execution, delivery and performance of this Incremental Agreement No. 1
Effective Date, the borrowings under the Amended Credit Agreement and the use of
the proceeds thereof will not violate any laws, regulations, policies and orders
of any Governmental Authority applicable to it (or its Subsidiaries) or its (or
their) property or any indentures, agreements and other instruments binding upon
it (or its Subsidiaries) or its (or their) property (except where such violation
or the failure to do so, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect) and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties.

(c) Each of the representations and warranties made by any Obligor herein or in
or pursuant to the Loan Documents is true and correct in all material respects
on and as of the Incremental Agreement No. 1 Effective Date as if made on and as
of such date (except that any representation or warranty which by its terms is
made as of an earlier date shall be true and correct in all material respects as
of such earlier date).

(d) The Borrower and the other Obligors have performed in all material respects
all agreements and satisfied all conditions which this Incremental Agreement
No. 1 and the other Loan Documents provide shall be performed or satisfied by
the Borrower or the other Obligors on or before the Incremental Agreement No. 1
Effective Date.

(e) Immediately after giving effect to this Incremental Agreement No. 1, no
Default or Event of Default has occurred and is continuing, or will result from
the consummation of the transactions contemplated by this Incremental Agreement
No. 1.

(f) Each Obligor hereby confirms as of the date hereof that (x) neither its
certificates or articles of incorporation or formation, as applicable, nor its
bylaws or operating agreement, as applicable, have been amended or modified
since May 21, 2010 in a manner that would be adverse to the Lenders and (y) the
corporate, LLC or partnership resolutions and consents, as applicable, delivered
in connection with the closing of the Credit Agreement on May 21, 2010 which
approved the execution and delivery of the Credit Agreement (including as
amended by this Incremental Agreement No. 1) and the other Loan Documents and
the performance by such Obligor of its obligations thereunder, and authorizing
the transactions contemplated thereby, remain in full force and effect and have
not been amended, rescinded or modified since May 21, 2010.

 

3



--------------------------------------------------------------------------------

8. Effectiveness. This Incremental Agreement No. 1 shall become effective on the
date (the “Incremental Agreement No. 1 Effective Date”) on which the following
conditions precedent shall have been satisfied:

(a) Incremental Agreement No. 1. The Administrative Agent shall have received
this Incremental Agreement No. 1, duly executed and delivered by the Borrower,
the Subsidiary Guarantors, the Administrative Agent and the Incremental Lenders.

(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Incremental Agreement No. 1 Effective Date,
and all expenses required to be paid on or before the Incremental Agreement
No. 1 Effective Date for which invoices have been timely presented, including,
without limitation, the reasonable fees and expenses of legal counsel.

(c) Repayment of Loans. The Borrower shall have complied with the requirements
of Section 2.08(d)(iv) of the Credit Agreement.

(d) No Default. Immediately after giving effect to this Incremental Agreement
No. 1, no Default or Event of Default shall have occurred and be continuing.

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate the Borrower certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Section 3 of the
Credit Agreement and in the other Loan Documents are true and correct, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (B) no Default exists.

9. Covenants. The Borrower covenants and agrees that it will furnish to the
Administrative Agent no later than three Business Days following the Incremental
Agreement No. 1 Effective Date the favorable written opinions (addressed to the
Administrative Agent and the Lenders) of (i) Jones Day, as special counsel to
the Obligors that are organized under the laws of Delaware and (ii) in-house
legal counsel of the Borrower as to the Obligors that are organized under the
laws of Kansas, each in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent shall
reasonably request (and the Borrower hereby requests such counsel to deliver
such opinions).

10. Continuing Effect of the Credit Agreement. This Incremental Agreement No. 1
shall not constitute an amendment of any other provision of the Credit Agreement
not expressly referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrower that would
require a waiver or consent of the Lenders or the Administrative Agent. Except
as expressly amended hereby, the provisions of the Credit Agreement are and
shall remain in full force and effect. On and after the Incremental Agreement
No. 1 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import referring
to the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof”, or words of like import referring
to the Credit Agreement shall mean and be a reference to the Credit Agreement
after giving effect to this Incremental Agreement No. 1. This Incremental
Agreement No. 1 is a Loan Document for all purposes of the Credit Agreement.

11. Amendment, Modification and Waiver. This Incremental Agreement No. 1 may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

4



--------------------------------------------------------------------------------

12. Counterparts. This Incremental Agreement No. 1 may be executed by the
parties hereto in any number of separate counterparts (including emailed or
facsimiled counterparts), each of which shall be deemed to be an original, and
all of which taken together shall be deemed to constitute one and the same
instrument.

13. Severability. Any provision of this Incremental Agreement No. 1 which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

14. Integration. This Incremental Agreement No. 1 and the other Loan Documents
represent the agreement of the Obligors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Loan Documents.

15. GOVERNING LAW. THIS INCREMENTAL AGREEMENT NO. 1 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS INCREMENTAL AGREEMENT NO. 1 SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

16. Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
for all of its out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Incremental Agreement No. 1,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

[rest of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Agreement
No. 1 to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

SPRINT NEXTEL CORPORATION,

    as Borrower

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

ENTERPRISE COMMUNICATIONS PARTNERSHIP By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

ENTERPRISE DIGITAL PCS, LLC By:  

Enterprise Communications Partnership,

its Member

By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

ENTERPRISE TOWERS, LLC By:  

Enterprise Communications Partnership,

its Member

By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

ENTERPRISE WIRELESS, LLC By:  

Enterprise Communications Partnership,

its Member

By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

PHILLIECO EQUIPMENT AND REALTY COMPANY, L.P. By:  

PhillieCo Sub, L.P.,

its General Partner

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

C FON CORPORATION By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Assistant Treasurer UNITED
TELECOMMUNICATIONS, INC. By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Assistant Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

EACH OF THE OTHER “SUBSIDIARY GUARANTORS” LISTED ON ANNEX A ATTACHED HERETO

By:  

/s/ Greg D. Block

  Name:   Greg D. Block   Title:   Vice President and Treasurer

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

Annex A

Name

ACI 900, Inc.

AGW Leasing Company, Inc.

AirGate Network Services, LLC

AirGate PCS, Inc.

AirGate Service Company, Inc.

Alamosa (Delaware), Inc.

Alamosa (Wisconsin) Properties, LLC

Alamosa Delaware GP, LLC

Alamosa Delaware Operations, LLC

Alamosa Finance, LLC

Alamosa Holdings, Inc.

Alamosa Holdings, LLC

Alamosa Limited, LLC

Alamosa Missouri Properties, LLC

Alamosa Missouri, LLC

Alamosa PCS Holdings, Inc.

Alamosa PCS, Inc.

Alamosa Properties, LP

Alamosa Wisconsin GP, LLC

Alamosa Wisconsin Limited Partnership

American PCS Communications, LLC

American PCS, L.P.

American Personal Communications Holdings, Inc.

American Telecasting, Inc.

APC PCS, LLC

APC Realty and Equipment Company, LLC

ASC Telecom, Inc.

Assurance Wireless of South Carolina, LLC

Atlanta MDS Co., Inc.

Bluebottle USA Holdings L.P.

Bluebottle USA Investments L.P.

Boost Mobile, LLC

Boost Worldwide, Inc.

Caroline Ventures, Inc.

Dial Call Midwest, Inc.

Domestic USF Corp.

EQF Holdings, LLC

Falcon Administration, L.L.C.

FCI 900, Inc.

G & S Television Network, Inc.

Georgia PCS Leasing, LLC

Georgia PCS Management, L.L.C.

Gulf Coast Wireless Limited Partnership

Helio LLC

Independent Wireless One Corporation

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

Name

Independent Wireless One Leased Realty Corporation

IWO Holdings, Inc.

LCF, Inc.

Los Angeles MDS Company, Inc.

Louisiana Unwired, LLC

Machine License Holding, LLC

MinorCo, L.P.

NCI 700, Inc.

NCI 900 Spectrum Holdings, Inc.

New York MDS, Inc.

Nextel 220 License Acquisition Corp.

Nextel 700 Guard Band Corp.

Nextel Boost Investment, Inc.

Nextel Boost of California, LLC

Nextel Boost of New York, LLC

Nextel Boost of Texas, LLC

Nextel Boost of the Mid-Atlantic, LLC

Nextel Boost South, LLC

Nextel Boost West, LLC

Nextel Broadband, Inc.

Nextel China Holding Company

Nextel Communications of the Mid-Atlantic, Inc.

Nextel Communications, Inc.

Nextel Data Investments 1, Inc.

Nextel Finance Company

Nextel License Acquisition Corp.

Nextel License Holdings 1, Inc.

Nextel License Holdings 2, Inc.

Nextel License Holdings 3, Inc.

Nextel License Holdings 4, Inc.

Nextel of California, Inc.

Nextel of New York, Inc.

Nextel of Texas, Inc.

Nextel Operations, Inc.

Nextel Partners Equipment LLC

Nextel Partners of Upstate New York, Inc.

Nextel Partners Operating Corp.

Nextel Partners, Inc.

Nextel Retail Stores, LLC

Nextel South Corp.

Nextel Systems Corp.

Nextel Unrestricted Relocation Corp.

Nextel West Corp.

Nextel West Services, LLC

Nextel WIP Corp.

Nextel WIP Expansion Corp.

Nextel WIP Expansion Two Corp.

Nextel WIP Lease Corp.

Nextel WIP License Corp.

Northern PCS Services, LLC

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

Name

NPCR, Inc.

NPFC, Inc.

PCS Leasing Company, L.P.

People’s Choice TV Corp.

PhillieCo Partners I, L.P.

PhillieCo Partners II, L.P.

PhillieCo Sub, L.P.

PhillieCo, L.P.

Private Trans-Atlantic Telecommunications System (N.J.), Inc.

Private TransAtlantic Telecommunications System, Inc.

San Francisco MDS, Inc.

SGV Corporation

SIHI New Zealand Holdco, Inc.

S-N GC GP, Inc.

S-N GC HoldCo, LLC

S-N GC LP HoldCo, Inc.

SN Holdings (BR I) LLC

SN UHC 1, Inc.

SN UHC 2, Inc.

SN UHC 3, Inc.

SN UHC 4, Inc.

SN UHC 5, Inc.

Southwest PCS Licenses, LLC

Southwest PCS Properties, LLC

Southwest PCS, L.P.

Sprint Asian American, Inc.

Sprint Capital Corporation

Sprint Communications Company L.P.

Sprint Communications Company of New Hampshire, Inc.

Sprint Communications Company of Virginia, Inc.

Sprint Corporation

Sprint Corporation (Inactive)

Sprint Credit General, Inc.

Sprint Credit Limited, Inc.

Sprint eBusiness, Inc.

Sprint Enterprise Mobility, Inc.

Sprint Enterprise Network Services, Inc.

Sprint Enterprises, L.P.

Sprint eWireless, Inc.

Sprint Global Venture, Inc.

Sprint Healthcare Systems, Inc.

Sprint HoldCo, LLC

Sprint International Communications Corporation

Sprint International Holding, Inc.

Sprint International Incorporated

Sprint International Network Company LLC

Sprint Iridium, Inc.

Sprint Licensing, Inc.

Sprint Mexico, Inc.

Sprint Nextel Aviation, Inc.

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

Name

Sprint Nextel Holdings (ME) Corp.

Sprint PCS Assets, L.L.C.

Sprint PCS Canada Holdings, Inc.

Sprint PCS License, L.L.C.

Sprint Solutions, Inc.

Sprint Spectrum Equipment Company, L.P.

Sprint Spectrum Holding Company, L.P.

Sprint Spectrum L.P.

Sprint Spectrum Realty Company, L.P.

Sprint TELECENTERs, Inc.

Sprint Telephony PCS, L.P.

Sprint Ventures, Inc.

Sprint Wavepath Holdings, Inc.

Sprint WBC of New York, Inc.

Sprint/United Management Company

SprintCom ECP I, L.L.C.

SprintCom ECP II, L.L.C.

SprintCom Equipment Company L.P.

SprintCom, Inc.

STE 14 Affiliate LLC

SWGP, L.L.C.

SWLP, L.L.C.

SWV Eight, Inc.

SWV Five, Inc.

SWV Four, Inc.

SWV One Telephony Partnership

SWV One, Inc.

SWV Seven, Inc.

SWV Six, Inc.

SWV Three Telephony Partnership

SWV Three, Inc.

SWV Two Telephony Partnership

SWV Two Telephony Partnership

SWV Two, Inc.

TDI Acquisition Corporation

Texas Telecommunications, LP

Texas Unwired

Tower Parent Corp.

Transworld Telecommunications, Inc.

UbiquiTel Inc.

UbiquiTel Leasing Company

UbiquiTel Operating Company

UCOM, Inc.

Unrestricted Extend America Investment Corp.

Unrestricted Subscriber Equipment Leasing Company, Inc.

Unrestricted Subsidiary Funding Company

Unrestricted UMTS Funding Company

US Telecom of New Hampshire, Inc.

US Telecom, Inc.

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

Name

US Unwired Inc.

USST of Texas, Inc.

UT Transition Corporation

Utelcom, Inc.

Velocita Wireless Holding Corp.

Velocita Wireless Holding, LLC

Via/Net Companies

Virgin Mobile USA, Inc.

Virgin Mobile USA, L.P.

VMU GP, LLC

VMU GP1, LLC

Washington Oregon Wireless Licenses, LLC

Washington Oregon Wireless Properties, LLC

Washington Oregon Wireless, LLC

Wavepath Holdings, Inc.

Wireless Broadcasting Systems of America, Inc.

Wireless Cable of Florida, Inc.

Wireless Leasing Co., Inc.

WirelessCo, L.P.

Wireline Leasing Co., Inc.

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By:

 

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

    as an Incremental Lender that is an

    Increasing Lender

By:

 

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

[Incremental Agreement No. 1]



--------------------------------------------------------------------------------

SCHEDULE I

TO INCREMENTAL AGREEMENT NO. 1

REVOLVING CREDIT COMMITMENTS

 

Incremental Lender

  

Revolving Credit Commitment
Pursuant to Incremental Agreement No. 1

Goldman Sachs Bank USA

   $150,000,000